Citation Nr: 0808712	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to higher initial ratings for a mood disorder, 
rated as 30 percent disabling from February 7, 2003, and as 
50 percent disabling from August 9, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in August 2004.  The veteran's claim 
for an initial rating in excess of 30 percent for what was 
then described as depression was remanded for additional 
development in July 2005.  At that time, the Board also 
denied a claim of entitlement to an initial rating in excess 
of 10 percent for hepatitis C.  By way of a January 2006 
rating decision the veteran's disability rating for a mood 
disorder (previously described as depression) was increased 
to 50 percent effective from August 9, 2005, and a finding of 
incompetence was proposed.  This was done by the Appeals 
Management Center (AMC).

The veteran submitted a statement that was received at the 
Chicago RO in January 2006 in which he reported that his 
"conditions" had become worse.  He said he was in treatment 
with a private psychiatrist since June 2004 and he indicated 
that he had also been seen by a psychiatrist at VA in May 
2005.  He averred that he was unable to work or find gainful 
employment due to his conditions.  The veteran also submitted 
an application for increased compensation based on 
unemployability (TDIU) in March 2006.  

Associated with the claims file is a statement of the case 
(SOC) dated in July 2007, which was prepared by the Chicago 
RO.  The RO listed the issues on the SOC as including claims 
for higher ratings for hepatitis C, evaluated as 10 percent 
disabling, and evaluation of depression, evaluated as 30 
percent disabling.  The results of an August 2005 VA 
examination were not included in the RO's analysis of his 
depression/mood disorder claim and the RO appeared to be 
unaware of the fact that the AMC had increased the veteran's 
disability rating to 50 percent effective from August 9, 
2005.  

As an initial matter the Board notes that it is curious that 
an SOC was promulgated by the Chicago RO in July 2007.  As 
noted, the increased rating claim for hepatitis C was denied 
by the Board in July 2005.  No rating decision was associated 
with the claims file dated after the January 2004 rating 
decision from which the veteran appealed.  Perhaps the RO 
attempted to adjudicate the rating claims without the benefit 
of the claims file, which was located at the AMC.  If this is 
the case, the RO was unaware that the rating claim for a mood 
disorder was partially granted by the AMC in January 2006.  
Furthermore, correspondence contained in the claims file 
indicates that the veteran was found to be incompetent.  No 
such formal finding was associated with the claims file.  The 
Board notes that the RO also requested medical records for 
the veteran's spouse rather than the veteran.  

The veteran's August 2006 statement regarding his 
"conditions" worsening should have been interpreted by the 
RO as a claim of entitlement to an increased rating for 
hepatitis C.  The Board notes that it is also not clear 
whether the veteran's claim for TDIU has been adjudicated.  
Consequently the claims for entitlement to an increased 
rating for hepatitis C and entitlement to TDIU are referred 
to the agency of original jurisdiction (AOJ) for proper 
adjudication.  

The Board finds that additional development is necessary 
before a decision on the merits of the claim of entitlement 
to higher ratings for a mood disorder can be reached.  

The veteran indicated in his August 2006 statement that he 
sought treatment with a psychiatrist at VA in May 2005.  No 
VA outpatient treatment reports are associated with the 
claims file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the Court of Appeals for Veterans Claims (Court) held that 
when VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
such documents are thus constructively part of the record 
before the Secretary and Board, even where they are not 
actually before the adjudicating body.  The claims folder 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility.  
See Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, pertinent 
outpatient treatment records dated in May 2005 should be 
requested and associated with the claims folder.

The veteran was provided a VA examination to assess his mood 
disorder in August 2005.  In the January 2006 statement he 
indicated that his service-connected disabilities had 
worsened.  The Court has held that, when a veteran-claimant 
alleges that his service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment, particularly if 
there is no additional medical evidence that addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two- year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).

As noted above, the RO requested private medical records from 
several private facilities, including FHN, Dr. T. Rockwell, 
and Rockford Memorial Pain Clinic but listed the veteran's 
spouse as the patient.  It appears that most of the private 
records associated with the claims file pertain to the 
veteran.  However, some medical records from FHN were related 
to the veteran's spouse rather than the veteran.  In order to 
avoid any further confusion, the AOJ should request any 
records identified by the veteran which were previously 
requested under the veteran's spouse's name.  The AOJ should 
specifically attempt to identify the veteran's private 
psychiatrist to whom he referred in his January 2006 
statement and request any available medical records 
pertaining to the veteran.

Associated with the claims file is a letter from the Social 
Security Administration (SSA) dated in January 2006.  The 
letter indicates that the veteran is in receipt of SSA 
benefits.  No records from SSA were associated with the 
claims file.  The AOJ should attempt to obtain the SSA 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the 
claimant that, to substantiate a 
claim for higher rating for his mood 
disorder, medical or lay evidence 
demonstrating a worsening or 
increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be 
notified that the disability rating 
will be determined by applying 
relevant Diagnostic Codes, which 
provide for a range in severity from 
noncompensable to as much as 100 
percent for his mood disorder, based 
on the nature of the symptoms of the 
condition for which compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  38 
C.F.R. § 4.130, Diagnostic Code 
9435.  In this instance, the notice 
should specifically include 
information about the rating 
criteria used to rate the veteran's 
disability and what is required to 
obtain a higher rating.  The notice 
must also provide examples of the 
types of medical and lay evidence 
that the claimant may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing entitlement 
to increased compensation--e.g., 
competent lay statements describing 
symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any 
other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the 
disability.  

Also, send the veteran notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
rating and an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

2.  Contact the SSA and obtain 
medical evidence and a copy of any 
disability decisions pertaining to 
the veteran.  A response from the 
SSA should be sought, even if no 
records are available.

3.  The AOJ should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  The AOJ 
should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, specifically those from 
FHN, Dr. Rockwell, Rockford Memorial 
Pain Clinic, and the VA records 
dated in May 2005 which have not 
been secured previously.  The AOJ 
should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2007).  If records sought 
are not obtained, the AOJ should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
He should be given an opportunity to 
provide the records.  Records 
pertaining to the veteran's spouse 
should be removed from the file 
unless their purpose is to support a 
claim relative to benefits that may 
be payable on account of disability 
of a spouse.

4.  The veteran should be afforded a 
VA psychiatric examination to 
determine the extent of the 
veteran's service-connected mood 
disorder.  All necessary tests and 
studies should be accomplished and 
all clinical manifestations reported 
in detail.  The claims file must be 
made available to the examiner for 
review.  The examiner should report 
a multi-axial diagnosis identifying 
all current psychiatric disorders 
and offer an opinion of the extent 
to which the veteran's service-
connected mood disorder interferes 
with his ability to establish and 
maintain relationships, as well as 
any reduction in reliability and 
productivity.  An opinion should 
also be offered as to the extent to 
which the depression/mood disorder 
interferes with the veteran's 
ability to obtain or retain gainful 
employment.  The examiner should 
indicate the veteran's overall 
psychological, social and 
occupational functioning using the 
Global Assessment of Functioning 
(GAF) Scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV) 
and assign a GAF score that reflects 
the veteran's impairment due to his 
service-connected disorder.  A 
complete rationale should be given 
for all opinions and conclusions 
expressed

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

5.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the examination 
report to ensure it is responsive to 
and in complete compliance with the 
directives of this remand, and if it 
is not, take corrective action.

6.  After undertaking any 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

